 



EXHIBIT 10.3
 
SECURITY AGREEMENT
dated as of
October 24, 2006
among
WEST CORPORATION,
THE OTHER GRANTORS IDENTIFIED HEREIN
and
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
Definitions
       
 
       
Section 1.01. Credit Agreement
    1  
Section 1.02. Other Defined Terms
    1  
 
       
ARTICLE II
       
Pledge of Securities
       
 
       
Section 2.01. Pledge
    3  
Section 2.02. Delivery of the Pledged Collateral
    4  
Section 2.03. Representations, Warranties and Covenants
    5  
Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests
    6  
Section 2.05. Registration in Nominee Name; Denominations
    6  
Section 2.06. Voting Rights; Dividends and Interest
    7  
 
       
ARTICLE III
       
Security Interests in Personal Property
       
 
       
Section 3.01. Security Interest
    9  
Section 3.02. Representations and Warranties
    11  
Section 3.03. Covenants
    12  
Section 3.04. Other Actions
    14  
 
       
ARTICLE IV
       
Remedies
       
 
       
Section 4.01. Remedies Upon Default
    14  
Section 4.02. Application of Proceeds
    16  
 
       
ARTICLE V
       
Indemnity, Subrogation and Subordination
       
 
       
Section 5.01. Indemnity
    17  
Section 5.02. Contribution and Subrogation
    17  
Section 5.03. Subordination
    17  
 
       
ARTICLE VI
       
Miscellaneous
       
 
       
Section 6.01. Notices
    18  
Section 6.02. Waivers, Amendment
    18  
Section 6.03. Administrative Agent’s Fees and Expenses; Indemnification
    18  
Section 6.04. Successors and Assigns
    19  

i



--------------------------------------------------------------------------------



 



         
Section 6.05. Survival of Agreement
    19  
Section 6.06. Counterparts; Effectiveness; Several Agreement
    20  
Section 6.07. Severability
    20  
Section 6.08. Right of Set-Off
    20  
Section 6.09. Governing Law; Jurisdiction; Consent to Service of Process
    20  
Section 6.10. WAIVER OF JURY TRIAL
    21  
Section 6.11. Headings
    22  
Section 6.12. Security Interest Absolute
    22  
Section 6.13. Termination or Release
    22  
Section 6.14. Additional Grantors
    23  
Section 6.15. Administrative Agent Appointed Attorney-in-Fact
    23  
Section 6.16. General Authority of the Administrative Agent
    24  
Section 6.17. FCC Licenses
    24  

ii



--------------------------------------------------------------------------------



 



     
Schedules
   
 
   
Schedule I
  Subsidiary Parties
Schedule II
  Pledged Equity, Pledged Debt
Schedule III
  Commercial Tort Claims
 
   
Exhibits
   
 
   
Exhibit I
  Form of Security Agreement Supplement
Exhibit II
  Form of Perfection Certificate

iii



--------------------------------------------------------------------------------



 



          SECURITY AGREEMENT dated as of October 24, 2006 among WEST CORPORATION
(the “Borrower”), the other Grantors identified herein and LEHMAN COMMERCIAL
PAPER INC., as Administrative Agent for the Secured Parties (as defined below)
(in such capacity, the “Administrative Agent”).
          Reference is made to the Credit Agreement dated as of October 24, 2006
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, each Lender from time to time party thereto,
Lehman Commercial Paper Inc., as Administrative Agent and Swing Line Lender,
Deutsche Bank Securities Inc. and Bank of America, N.A., as Syndication Agents,
and Wachovia Bank, National Association and General Electric Capital
Corporation, as Co-Documentation Agents. The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Subsidiary Parties are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement. All terms defined in the New York UCC (as defined herein) and
not defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
     (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Account Debtor” means any Person who is or who may become obligated
to any Grantor under, with respect to or on account of an Account.
          “Accounts” has the meaning specified in Article 9 of the New York UCC.

 



--------------------------------------------------------------------------------



 



          “Agreement” means this Security Agreement.
          “Article 9 Collateral” has the meaning assigned to such term in
Section 3.01(a).
          “Claiming Party” has the meaning assigned to such term in
Section 5.02.
          “Collateral” means the Article 9 Collateral and the Pledged
Collateral.
          “Contributing Party” has the meaning assigned to such term in
Section 5.02.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Federal Securities Laws” has the meaning assigned to such term in
Section 4.03.
          “General Intangibles” has the meaning specified in Article 9 of the
New York UCC.
          “Grantor” means the Borrower, each Subsidiary Party and, upon the
occurrence of a Holdings Election Event, Holdings.
          “New York UCC” means the Uniform Commercial Code as from time to time
in effect in the State of New York.
          “Perfection Certificate” means a certificate substantially in the form
of Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the chief financial officer and the
chief legal officer of the Borrower.
          “Pledged Collateral” has the meaning assigned to such term in
Section 2.01.
          “Pledged Debt” has the meaning assigned to such term in Section 2.01.
          “Pledged Equity” has the meaning assigned to such term in
Section 2.01.
          “Pledged Securities” means any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
          “Secured Obligations” means the “Obligations” as defined in the Credit
Agreement.

2



--------------------------------------------------------------------------------



 



          “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Hedge Banks, the Supplemental Administrative Agent and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.01(c) of the Credit Agreement.
          “Security Agreement Supplement” means an instrument in the form of
Exhibit I hereto.
          “Security Interest” has the meaning assigned to such term in
Section 3.01(a).
          “Subsidiary Parties” means (a) the Restricted Subsidiaries identified
on Schedule I and (b) each other Restricted Subsidiary that becomes a party to
this Agreement as a Subsidiary Party after the Closing Date.
ARTICLE II
Pledge of Securities
          SECTION 2.01. Pledge. As security for the payment or performance, as
the case may be, in full of the Secured Obligations, including the Senior
Guarantees, each Grantor hereby assigns and pledges to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest in, all of such Grantor’s right,
title and interest in, to and under (i) all Equity Interests held by it and
listed on Schedule II and any other Equity Interests obtained in the future by
such Grantor and the certificates representing all such Equity Interests (the
“Pledged Equity”); provided that the Pledged Equity shall not include (A) more
than 65% of the issued and outstanding Equity Interests of any Foreign
Subsidiary, (B) Equity Interests of Immaterial Subsidiaries, (C) Equity
Interests of Unrestricted Subsidiaries, (D) Equity Interests of Excluded
Receivables Management Subsidiaries pledged to secure Indebtedness permitted
under Section 7.03(t)(i) or (ii) of the Credit Agreement or if the creation of a
Lien on the Equity Interests of such Excluded Receivables Management Subsidiary
is not permitted or would (including upon foreclosure thereof) result in a
change of control (or similar event), default, termination, payment, purchase or
repurchase obligation pursuant to the terms of any Receivables Management
Financing, any service agreement (or similar arrangement) required by or entered
into in connection with such Receivables Management Financing or any credit
support provided by it in favor of any financier of such Receivables Management
Financing, (E) Equity Interests of any Restricted Subsidiary pledged to secure
Indebtedness permitted under Section 7.03(g) of the Credit Agreement, (F) Equity
Interests of any Person that is not a direct or indirect wholly owned Subsidiary
of the Borrower, (G) with respect to Holdings, the Equity Interests of any
Subsidiary of Holdings other than the Borrower, (H) Equity Interests of any
Subsidiary with respect to which the Administrative Agent has confirmed in
writing to the Borrower its determination that the costs or other consequences
(including adverse tax consequences) of providing a pledge of its Equity
Interests is

3



--------------------------------------------------------------------------------



 



excessive in view of the benefits to be obtained by the Lenders (the assets
described in clauses (A) through (H) of this proviso being the “Excluded
Equity”); (ii)(A) the debt securities owned by it and listed opposite the name
of such Grantor on Schedule II, (B) any debt securities obtained in the future
by such Grantor and (C) the promissory notes and any other instruments
evidencing such debt securities (the “Pledged Debt”); (iii) all other property
that may be delivered to and held by the Administrative Agent pursuant to the
terms of this Section 2.01; (iv) subject to Section 2.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (i) and (ii) above; (v) subject to
Section 2.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (i), (ii), (iii) and
(iv) above; and (vi) all Proceeds of any of the foregoing (the items referred to
in clauses (i) through (vi) above being collectively referred to as the “Pledged
Collateral”).
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.
          SECTION 2.02. Delivery of the Pledged Collateral. (a) Each Grantor
agrees promptly to deliver or cause to be delivered to the Administrative Agent,
for the benefit of the Secured Parties, any and all Pledged Securities (other
than any uncertificated securities, but only for so long as such securities
remain uncertificated) to the extent such Pledged Securities, in the case of
promissory notes or other instruments evidencing Indebtedness, are required to
be delivered pursuant to paragraph (b) of this Section 2.02.
     (b) Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5,000,000 owed to such Grantor by any
Person that is evidenced by a duly executed promissory note to be pledged and
delivered to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.
     (c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
shall be accompanied by stock powers duly executed in blank or other instruments
of transfer reasonably satisfactory to the Administrative Agent and by such
other instruments and documents as the Administrative Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
shall be accompanied by proper instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents as the Administrative
Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule II and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such

4



--------------------------------------------------------------------------------



 



Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.
          SECTION 2.03. Representations, Warranties and Covenants. Each Grantor
jointly and severally represents, warrants and covenants, as to itself and the
other Grantors, to and with the Administrative Agent, for the benefit of the
Secured Parties, that:
     (a) As of the date hereof, Schedule II correctly sets forth the percentage
of the issued and outstanding units of each class of the Equity Interests of the
issuer thereof represented by the Pledged Equity and includes all Equity
Interests, debt securities and promissory notes required to be pledged hereunder
in order to satisfy the Collateral and Guarantee Requirement;
     (b) the Pledged Equity and Pledged Debt (solely with respect to Pledged
Debt issued by a Person other than the Borrower or a Subsidiary of the Borrower,
to the best of such Grantor’s knowledge) have been duly and validly authorized
and issued by the issuers thereof and (i) in the case of Pledged Equity, are
fully paid and nonassessable and (ii) in the case of Pledged Debt (solely with
respect to Pledged Debt issued by a Person other than the Borrower or a
Subsidiary of the Borrower, to the best of the such Grantor’s knowledge), are
legal, valid and binding obligations of the issuers thereof,
     (c) except for the security interests granted hereunder, each of the
Grantors (i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantors,
(ii) holds the same free and clear of all Liens, other than (A) Liens created by
the Collateral Documents and (B) Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than (A) Liens created by the
Collateral Documents and (B) Liens expressly permitted pursuant to Section 7.01
of the Credit Agreement and (C) transfers made in compliance with the Credit
Agreement, (iv) will defend its title or interest thereto or therein against any
and all Liens (other than the Liens permitted pursuant to this Section 2.03(c)),
however arising, of all Persons whomsoever;
     (d) except for restrictions and limitations imposed by (i) the Loan
Documents, (ii) securities laws generally, (iii) customary provisions in joint
venture agreements relating to purchase options, rights of first refusal, tag,
drag, call or similar rights of a third party that owns Equity Interests in such
joint venture or (iv) rules and regulations promulgated by the Federal
Communications Commission and other similar federal and state laws, rules and
regulations relating to the telecommunications industry and except (A) as
described in the Perfection Certificate, (B) as described in clauses
(iv) through (xi) of Section 7.09

5



--------------------------------------------------------------------------------



 



of the Credit Agreement and (C) transactions otherwise permitted by Article VII
of the Credit Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Administrative
Agent of rights and remedies hereunder;
     (e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
     (f) by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Administrative Agent
in accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected lien upon and security interest in such Pledged Securities
as security for the payment and performance of the Secured Obligations; and
     (g) the pledge effected hereby is effective to vest in the Administrative
Agent, for the benefit of the Secured Parties, the rights of the Administrative
Agent in the Pledged Collateral as set forth herein.
          SECTION 2.04. Certification of Limited Liability Company and Limited
Partnership Interests. No interest in any limited liability company or limited
partnership controlled by any Grantor that constitutes Pledged Equity shall be
represented by a certificate unless (i) the limited liability company agreement
or partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Administrative
Agent in accordance with Section 2.02.
          SECTION 2.05. Registration in Nominee Name; Denominations. If an Event
of Default shall occur and be continuing and the Administrative Agent shall give
the Borrower notice of its intent to exercise such rights, (a) the
Administrative Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Securities in its own name
as pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent and each Grantor will promptly give to the Administrative
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Grantor and (b) the
Administrative Agent shall have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

6



--------------------------------------------------------------------------------



 



          SECTION 2.06. Voting Rights; Dividends and Interest. (a) Unless and
until an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have notified the Borrower that the rights of the
Grantors under this Section 2.06 are being suspended:
     (i) Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents.
     (ii) The Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
     (iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Administrative
Agent and the Secured Parties and shall be forthwith delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement reasonably requested by the Administrative Agent).
     (b) Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Borrower of the
suspension of the rights of the Grantors under paragraph (a)(iii) of this
Section 2.06, then all rights of any Grantor to dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right

7



--------------------------------------------------------------------------------



 



and authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Administrative Agent, shall be segregated
from other property or funds of such Grantor and shall be forthwith delivered to
the Administrative Agent upon demand in the same form as so received (with any
necessary endorsement reasonably requested by the Administrative Agent). Any and
all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 4.02. After all Events of Default have been cured
or waived, the Administrative Agent shall promptly repay to each Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 2.06 and that remain in such account.
     (c) Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Borrower of the
suspension of the rights of the Grantors under paragraph (a)(i) of this
Section 2.06, then all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06, and the obligations of the Administrative Agent
under paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers; provided that, unless otherwise directed by the Required
Lenders, the Administrative Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above.
     (d) Any notice given by the Administrative Agent to the Borrower suspending
the rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Administrative Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Administrative
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.

8



--------------------------------------------------------------------------------



 



ARTICLE III
Security Interests in Personal Property
          SECTION 3.01. Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
the Senior Guarantees, each Grantor hereby assigns and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in, all right, title or interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):
     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all Documents;
     (iv) all Equipment;
     (v) all General Intangibles;
     (vi) all Instruments;
     (vii) all Inventory;
     (viii) all Investment Property;
     (ix) all Letter-of-Credit Rights;
     (x) the Commercial Tort Claims described on Schedule III and on any
supplement thereto received by the Administrative Agent pursuant to
Section 3.04(c);
     (xi) all books and records pertaining to the Article 9 Collateral; and
     (xii) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing;
provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (A) motor
vehicles or other assets subject to certificates of title, (B) deposit accounts
or securities accounts, (C) Receivables Management Assets owned by, or owing to,
any Person (other than the Borrower or a

9



--------------------------------------------------------------------------------



 



Restricted Subsidiary) or held in trust for the benefit of any such Person, and
the Equity Interests of Excluded Receivables Management Subsidiaries (D) any
Excluded Equity, (E) any asset with respect to which the Administrative Agent
has confirmed in writing to the Borrower its determination that the costs or
other consequences (including adverse tax consequences) of providing a security
interest in is excessive in view of the benefits to be obtained by the Lenders,
(F) any General Intangible, Investment Property or other property or rights of a
Grantor arising under or evidenced by any contract, lease, instrument, license
or other document if (but only to the extent that) the grant of a security
interest therein would (x) constitute a violation of a valid and enforceable
restriction in respect of such General Intangible, Investment Property or other
property or rights in favor of a third party or under any law, regulation,
permit, order or decree of any Governmental Authority, unless and until all
required consents shall have been obtained (for the avoidance of doubt, the
restrictions described herein are not negative pledges or similar undertakings
in favor of a lender or other financial counterparty) or (y) expressly give any
other party in respect of any such contract, lease, instrument, license or other
document, the right to terminate its obligations thereunder, provided, however,
that the limitation set forth in clause (F) above shall not affect, limit,
restrict or impair the grant by a Grantor of a security interest pursuant to
this Agreement in any such Collateral to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective by any
applicable law, including the UCC, (G) any license, permit, franchise,
authorization, consent, registration or other approval issued by the Federal
Communications Commission (or any equivalent state agency) (collectively, the
“FCC Licenses”) held by any Grantor to the extent that any requirement of law
applicable thereto prohibits the creation of a Lien thereon, but only to the
extent, and for so long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by any applicable law, including
the UCC or (H) Margin Stock unless the applicable requirements of Regulations T,
U and X of the Board of Governors of the Federal Reserve have been satisfied.
     (b) Each Grantor hereby irrevocably authorizes the Administrative Agent for
the benefit of the Secured Parties at any time and from time to time to file in
any relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as all assets of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates. Each Grantor
agrees to provide such information to the Administrative Agent promptly upon
request.

10



--------------------------------------------------------------------------------



 



     (c) The Security Interest is granted as security only and shall not subject
the Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
          SECTION 3.02. Representations and Warranties. Each Grantor jointly and
severally represents and warrants, as to itself and the other Grantors, to the
Administrative Agent and the Secured Parties that:
     (a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement.
     (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein is correct and complete in all
material respects (except the information therein with respect to the exact
legal name of each Grantor shall be correct and complete in all respects) as of
the Closing Date. The Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations prepared by the Administrative Agent based upon the information
provided to the Administrative Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in Schedule 2 to the
Perfection Certificate (or specified by notice from the Borrower to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations required by Section 6.11 of the Credit Agreement), are all the
filings, recordings and registrations that are necessary to establish a legal,
valid and perfected security interest in favor of the Administrative Agent (for
the benefit of the Secured Parties) in respect of all Article 9 Collateral in
which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.
     (c) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations and (ii) subject to the filings described in
Section 3.02(b), a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code. The Security Interest is and shall be prior to any other Lien
on any of the Article 9 Collateral, other than (i) any Lien that is expressly
permitted pursuant to Section

11



--------------------------------------------------------------------------------



 



7.01 of the Credit Agreement and has priority as a matter of law and (ii) Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement.
     (d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral or (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.
     (e) The only Commercial Tort Claims of any Grantor existing on the Closing
Date in excess of $5,000,000 are those listed on Schedule III which sets forth
such information separately for each Grantor.
          SECTION 3.03. Covenants. (a) The Borrower agrees to notify the
Administrative Agent in writing promptly, but in any event within 10 Business
Days, after any change (i) in the legal name of any Grantor, (ii) in the
identity or type of organization or corporate structure of any Grantor or
(iii) in the jurisdiction of organization of any Grantor.
     (b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Administrative Agent in
the Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement; provided that,
nothing in this Agreement shall prevent any Grantor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is (x) determined by such Grantor to be desirable in the conduct
of its business and (y) permitted by the Credit Agreement.
     (c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Borrower shall deliver to the Administrative Agent a certificate
executed by the chief financial officer and the chief legal officer of the
Borrower setting forth the information required pursuant to Schedules 1(a),
1(c), 1(e), 1(f) and 2(b) of the Perfection Certificate or confirming that there
has been no change in such information since the date of such certificate or the
date of the most recent certificate delivered pursuant to this Section 3.03(c).
     (d) Each Grantor agrees, on its own behalf and on behalf of each other
Grantor, at its own expense, to execute, acknowledge, deliver and cause to be

12



--------------------------------------------------------------------------------



 



duly filed all such further instruments and documents and take all such actions
as the Administrative Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable under or in connection with any of the Article 9 Collateral that
is in excess of $5,000,000 shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be promptly pledged and
delivered to the Administrative Agent, for the benefit of the Secured Parties,
duly endorsed in a manner reasonably satisfactory to the Administrative Agent.
     (e) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Administrative Agent has requested that it do so, and
each Grantor jointly and severally agrees to reimburse the Administrative Agent
within 10 days after demand for any payment made or any reasonable expense
incurred by the Administrative Agent pursuant to the foregoing authorization.
Nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.
     (f) If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person the value of which is in
excess of $5,000,000 to secure payment and performance of an Account, such
Grantor shall promptly assign such security interest to the Administrative Agent
for the benefit of the Secured Parties. Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.
     (g) Each Grantor (rather than the Administrative Agent or any Secured
Party) shall remain liable (as between itself and any relevant counterparty) to
observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Article 9 Collateral, all in accordance with the terms and conditions thereof,
and each Grantor jointly and severally agrees to indemnify and hold harmless the

13



--------------------------------------------------------------------------------



 



Administrative Agent and the Secured Parties from and against any and all
liability for such performance.
          SECTION 3.04. Other Actions. In order to further insure the
attachment, perfection and priority of, and the ability of the Administrative
Agent to enforce, the Security Interest, each Grantor agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:
     (a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount in excess of
$5,000,000, such Grantor shall forthwith endorse, assign and deliver the same to
the Administrative Agent for the benefit of the Secured Parties, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.
     (b) Investment Property. Except to the extent otherwise provided in
Article II, if any Grantor shall at any time hold or acquire any certificated
securities that constitute Collateral, such Grantor shall forthwith endorse,
assign and deliver the same to the Administrative Agent for the benefit of the
Secured Parties, accompanied by such instruments of transfer or assignment duly
executed in blank as the Administrative Agent may from time to time reasonably
request.
     (c) Commercial Tort Claims. If any Grantor shall at any time commence a
suit, action or proceeding with respect to any Commercial Tort Claim held by it
with a value which such Grantor reasonably believes to be of $5,000,000 or more,
such Grantor shall notify the Administrative Agent thereof concurrently with the
delivery of the Compliance Certificate by the Company in a writing signed by
such Grantor and describing the details thereof and shall grant to the
Administrative Agent for the benefit of the Secured Parties in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Administrative Agent.
ARTICLE IV
Remedies
          SECTION 4.01. Remedies Upon Default. Upon the occurrence and during
the continuance of an Event of Default, it is agreed that the Administrative
Agent shall have the right to exercise any and all rights afforded to a secured
party with respect to the Secured Obligations under the Uniform Commercial Code
or other applicable law and also may (i) require each Grantor to, and each
Grantor agrees that it will at its expense and upon request of the
Administrative Agent forthwith, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place and time to be designated by the Administrative Agent that is
reasonably convenient to both parties; (ii) occupy any premises owned or, to the

14



--------------------------------------------------------------------------------



 



extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Grantor in respect of such occupation; provided that the Administrative
Agent shall provide the applicable Grantor with notice thereof prior to or
promptly after such occupancy; (iii) exercise any and all rights and remedies of
any of the Grantors under or in connection with the Collateral, or otherwise in
respect of the Collateral; provided that the Administrative Agent shall provide
the applicable Grantor with notice thereof prior to or promptly after such
exercise; and (iv) subject to the mandatory requirements of applicable law and
the notice requirements described below, sell or otherwise dispose of all or any
part of the Collateral securing the Secured Obligations at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.
          The Administrative Agent shall give the applicable Grantors 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent

15



--------------------------------------------------------------------------------



 



shall not incur any liability in case any such purchaser or purchasers shall
fail to take up and pay for the Collateral so sold and, in case of any such
failure, such Collateral may be sold again upon like notice. At any public (or,
to the extent permitted by law, private) sale made pursuant to this Agreement,
any Secured Party may bid for or purchase, free (to the extent permitted by law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor (all said rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Administrative Agent
shall be free to carry out such sale pursuant to such agreement and no Grantor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Administrative Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Administrative Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
          Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) during the continuance of an Event of Default and after notice
to the Borrower of its intent to exercise such rights, for the purpose of
(i) making, settling and adjusting claims in respect of Article 9 Collateral
under policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies if
insurance, (ii) making all determinations and decisions with respect thereto and
(iii) obtaining or maintaining the policies of insurance required by
Section 6.07 of the Credit Agreement or to pay any premium in whole or in part
relating thereto. All sums disbursed by the Administrative Agent in connection
with this paragraph, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, within 10 days of demand,
by the Grantors to the Administrative Agent and shall be additional Secured
Obligations secured hereby.
          SECTION 4.02. Application of Proceeds. The Administrative Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash in accordance with Section 8.04 of the Credit
Agreement.
          The Administrative Agent shall have absolute discretion as to the time
of application of any such proceeds, moneys or balances in accordance with this
Agreement.

16



--------------------------------------------------------------------------------



 



Upon any sale of Collateral by the Administrative Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Administrative Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication thereof.
ARTICLE V
Indemnity, Subrogation and Subordination
          SECTION 5.01. Indemnity. In addition to all rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 5.03), the Borrower agrees that, in the event any assets of any Grantor
(other than the Borrower) shall be sold pursuant to this Agreement or any other
Collateral Document to satisfy in whole or in part an Obligation owed to any
Secured Party, the Borrower shall indemnify such Grantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.
          SECTION 5.02. Contribution and Subrogation. Each Subsidiary Party (a
“Contributing Party”) agrees (subject to Section 5.03) that, in the event assets
of any other Subsidiary Party shall be sold pursuant to any Collateral Document
to satisfy any Secured Obligation owed to any Secured Party and such other
Subsidiary Party (the “Claiming Party”) shall not have been fully indemnified by
the Borrower as provided in Section 5.01, the Contributing Party shall indemnify
the Claiming Party in an amount equal to the greater of the book value or the
fair market value of such assets, in each case multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Party on the date
hereof and the denominator shall be the aggregate net worth of all the
Contributing Parties together with the net worth of the Claiming Party on the
date hereof (or, in the case of any Grantor becoming a party hereto pursuant to
Section 6.14, the date of the Security Agreement Supplement hereto executed and
delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 5.02 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.
          SECTION 5.03. Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Grantors under Sections 5.01 and
5.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Secured Obligations. No failure on the part of
the Borrower or any Grantor to make the payments required by Sections 5.01 and
5.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Grantor with respect to
its obligations hereunder, and each Grantor shall remain liable for the full
amount of the obligations of such Grantor hereunder.

17



--------------------------------------------------------------------------------



 



     (b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Administrative
Agent (which notice states that it is delivered pursuant to this
Section 5.03(b)), all Indebtedness owed by it to any Subsidiary that is not a
Loan Party shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations.
ARTICLE VI
Miscellaneous
          SECTION 6.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement. All communications and
notices hereunder to any Grantor shall be given to it in care of the Borrower as
provided in Section 10.02 of the Credit Agreement.
          SECTION 6.02. Waivers, Amendment. (a) No failure or delay by the
Administrative Agent, any L/C Issuer or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the L/C
Issuers and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any L/C Issuer may have had notice or knowledge of such Default at the
time. No notice or demand on any Grantor in any case shall entitle any Grantor
to any other or further notice or demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.
          SECTION 6.03. Administrative Agent’s Fees and Expenses;
Indemnification. (a) The parties hereto agree that the Administrative Agent
shall be entitled to reimbursement of its reasonable out-of-pocket expenses
incurred hereunder as provided in Section 10.04 of the Credit Agreement.

18



--------------------------------------------------------------------------------



 



     (b) Without limitation of its indemnification obligations under the other
Loan Documents, each Grantor agrees to indemnify and hold harmless the
Administrative Agent and the other Indemnitees (as defined in Section 10.05 of
the Credit Agreement) from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including Attorney Costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with the execution, delivery or performance of this Agreement or any claim,
litigation, investigation or proceeding relating to any of the foregoing
agreements or instruments contemplated hereby, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from the gross negligence, bad
faith or willful misconduct of, or the breach of this Agreement by, such
Indemnitee or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee.
     (c) Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 6.03 shall be payable within
10 days of written demand therefor.
          SECTION 6.04. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Grantor or the Administrative Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
          SECTION 6.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors hereunder and in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any Lender or on its behalf and notwithstanding that the Administrative
Agent, any L/C Issuer or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force

19



--------------------------------------------------------------------------------



 



and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations and (z) contingent indemnification obligations) is
outstanding and unpaid or any Letter of Credit is outstanding (unless cash
collateral or other credit support satisfactory to the L/C Issuer thereof in its
sole discretion has been provided) and so long as the Commitments have not
expired or terminated.
          SECTION 6.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Administrative Agent and a counterpart hereof shall have
been executed on behalf of the Administrative Agent, and thereafter shall be
binding upon such Grantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Grantor, the Administrative Agent and the other Secured Parties and their
respective successors and assigns, except that no Grantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
or in the Collateral (and any such assignment or transfer shall be void) except
as expressly contemplated by this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.
          SECTION 6.07. Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 6.08. Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender and its Affiliates is authorized at any
time and from time to time, without prior notice to any Grantor, any such notice
being waived by each Grantor to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates to or for the credit or the account of
the respective Grantors against any and all obligations owing to such Lender and
its Affiliates hereunder, now or hereafter existing, irrespective of whether or
not such Lender or Affiliate shall have made demand under this Agreement

20



--------------------------------------------------------------------------------



 



and although such obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the applicable Grantor and the Administrative
Agent after any such set off and application made by such Lender; provided, that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 6.08 are in addition
to other rights and remedies (including other rights of setoff) that such Lender
may have.
          SECTION 6.09. GOVERNING LAW. (a) THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GRANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
          SECTION 6.10. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6.10 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

21



--------------------------------------------------------------------------------



 



          SECTION 6.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 6.12. Security Interest Absolute. All rights of the
Administrative Agent hereunder, the Security Interest, the grant of a security
interest in the Pledged Collateral and all obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.
          SECTION 6.13. Termination or Release. (a) This Agreement, the Security
Interest and all other security interests granted hereby shall terminate with
respect to all Secured Obligations when all the outstanding Secured Obligations
under the Loan Documents (other than (x) obligations under Secured Hedge
Agreements not yet due and payable, (y) Cash Management Obligations and (z)
contingent indemnification obligations) have been paid in full and the Lenders
have no further commitment to lend under the Credit Agreement, the L/C
Obligations have been reduced to zero (unless cash collateral or other credit
support satisfactory to the L/C Issuer thereof in its sole discretion has been
provided) and the L/C Issuers have no further obligations to issue Letters of
Credit under the Credit Agreement.
     (b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower or becomes an Excluded Subsidiary;
provided that the Required Lenders shall have consented to such transaction (to
the extent required by the Credit Agreement) and the terms of such consent did
not provide otherwise.
     (c) Upon any sale or other transfer by any Grantor of any Collateral that
is permitted under the Credit Agreement, or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 10.01 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.

22



--------------------------------------------------------------------------------



 



     (d) In connection with any termination or release pursuant to paragraph
(a), (b) or (c), the Administrative Agent shall execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release and shall perform
such other actions reasonably requested by such Grantor to effect such release,
including delivery of certificates, securities and instruments. Any execution
and delivery of documents pursuant to this Section 6.13 shall be without
recourse to or warranty by the Administrative Agent.
          SECTION 6.14. Additional Grantors. Pursuant to Section 6.11 of the
Credit Agreement, Holdings and certain Restricted Subsidiaries that (i) are not
Excluded Subsidiaries and (ii) were not in existence or not Restricted
Subsidiaries on the date of the Credit Agreement are required to enter in this
Agreement as Grantors upon the occurrence of a Holdings Election Event or
becoming a Restricted Subsidiary that is not an Excluded Subsidiary, as
applicable. Upon execution and delivery by the Administrative Agent and Holdings
or a Restricted Subsidiary, as applicable, of a Security Agreement Supplement,
Holdings or such Restricted Subsidiary shall become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.
          SECTION 6.15. Administrative Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Administrative Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Administrative Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default and notice by the
Administrative Agent to the Borrower of its intent to exercise such rights, with
full power of substitution either in the Administrative Agent’s name or in the
name of such Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Administrative Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement

23



--------------------------------------------------------------------------------



 



with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Administrative Agent were the absolute
owner of the Collateral for all purposes; provided that nothing herein contained
shall be construed as requiring or obligating the Administrative Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Administrative Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Administrative Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct or that of any of their Affiliates, directors, officers, employees,
counsel, agents or attorneys-in-fact.
          SECTION 6.16. General Authority of the Administrative Agent. By
acceptance of the benefits of this Agreement and any other Collateral Documents,
each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of the Administrative Agent as its
agent hereunder and under such other Collateral Documents, (b) to confirm that
the Administrative Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provisions of this Agreement
and such other Collateral Documents against any Grantor, the exercise of
remedies hereunder or thereunder and the giving or withholding of any consent or
approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Collateral Document and (d) to agree to be bound
by the terms of this Agreement and any other Collateral Documents.
          SECTION 6.17. FCC Licenses. Each Grantor agrees that, upon the
occurrence and during the continuance of an Event of Default and at the
Administrative Agent request, such Grantor will promptly file, or cause to be
filed, such applications for approval with the Federal Communications Commission
(or any equivalent state agency) and shall take such other actions reasonably
requested by the Administrative Agent to obtain such approvals and consents as
are necessary for the assignment or transfer of control of the FCC Licenses.

24



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

                  WEST CORPORATION         COSMOSIS CORPORATION         INPULSE
RESPONSE GROUP, INC.         INTERCALL, INC.         INTRADO COMMUNICATIONS INC.
        INTRADO COMMUNICATIONS OF VIRGINIA INC.         INTRADO INC.        
NORTHERN CONTACT, INC.         WEST ASSET MANAGEMENT, INC.         WEST DIRECT,
INC.         WEST FACILITIES CORPORATION         WEST INTERACTIVE CORPORATION  
      WEST INTERNATIONAL CORPORATION         WEST RECEIVABLE SERVICES, INC.    
    WEST TELEMARKETING CORPORATION II    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                ASSET DIRECT MORTGAGE, LLC         BUYDEBTCO, LLC        
INTRADO INTERNATIONAL, LLC         STARGATE MANAGEMENT LLC         THE DEBT
DEPOT, LLC         WEST ASSET PURCHASING, LLC         WEST TRANSACTION SERVICES
II, LLC         WEST TRANSACTION SERVICES, LLC    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Manager    
 
                ATTENTION FUNDING CORPORATION    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Treasurer    

 



--------------------------------------------------------------------------------



 



                  INTERCALL TELECOM VENTURES, LLC         By INTERCALL, INC.    
    Its sole member    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                WEST BUSINESS SERVICES, LP         WEST TELEMARKETING, LP      
  By WEST TRANSACTION SERVICES, LLC         Their general partner    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Manager    

 



--------------------------------------------------------------------------------



 



                  LEHMAN COMMERCIAL PAPER INC.,         as Administrative Agent
   
 
           
 
  By:   /s/ Jeff Ogden    
 
                Name: Jeff Ogden         Title: Managing Director    

 